Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Allowable Subject Matter
Claims 1, 3, 5-10, 12, and 14-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the prior arguments, and after careful review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as receiving the first speech signal in the first language that is spoken by the speaker; determining a translation level, which indicates a degree of summarization or omission of at least one word included in the first speech signal, to be applied to a translation of the first speech signal based on a level of understanding of the first language by the listen receiving translated results in the second language; translating the first speech signal in the first language into the second speech signal in the second language according to the translation level, wherein the translating comprises: in response to the translation level being a first translation level omitting a first number of words included in the first speech signal in the translation into the second language, and outputting the second speech signal that omits the first 
The above claims are deemed allowable given the complex nature of conditional omission based on translation levels as precisely claimed in the detailed comprising translating step. The closest prior art teach permutations covering N-best suggestions, full suggestions, and no suggestions for altered inputs of translation some of which comprise omissions. The prior art have a context that the user must always make the final selection of output text to be synthesized from the candidate list, wherein the candidate list will contain suggestions that coincidently omit words independent of a condition for output per se. While prior art teaches translation thereof comprising speech1 to text1 to text2 to speech2, usage history, candidates, and learning, at the very least it fails to teach the act of non-user based outputs based on the three responses as precisely claimed. Such a major distinction does not warrant an obvious combination of prior art to somehow justify automating the perpetual user candidate selection, as this would destroy the primary prior art functions. Assuming no destruction, there would need to be conditional response prior art addition/modification with an option for a user to intervene at any time, however the user would not necessarily be able to see candidates in every iteration, therefore this would not destroy the prior art combination per se but it would weaken it significantly. Such analysis would not warrant one of ordinary skill in the art to combine prior art to read upon the claims. No piecewise .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Chino; Tetsuro et al.	US 8954333 B2
	Omissions with user selection of candidates

Lord; Richard T. et al.	US 20130144619 A1
	AEFS and translation

Seligman; Mark et al.	US 9552354 B1
	User removes words voluntarily

Chao-Suren; Chi-Chuen et al.	US 20110134910 A1	
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov